Citation Nr: 1717965	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this case in July 2016 for further development.

The Veteran testified at an April 2016 videoconference hearing before the undersigned.  A copy of the transcript is of record.  In July 2016, the case was remanded for further development.


FINDING OF FACT

The preponderance of the probative evidence weighs against finding that a the Veteran's back disorder is related to active service or events therein, and against finding that lumbar spine arthritis manifested to a compensable degree within one year following separation from active duty.  


CONCLUSION OF LAW

The Veteran's back disability is not the result of disease or injury incurred in or aggravated by service, nor may arthritis of the spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with its July 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if the disorder manifests to a compensable degree within one year after discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a).  With regard to the issue to be decided, however, here is no competent evidence showing that the Veteran's lumbar degenerative arthritis manifested to a compensable degree within one year of discharge from active duty.  Hence, service connection on a presumptive basis as a chronic disease is not for consideration.

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Back Disorder

Service treatment records show the Veteran fell while working aboard a ship during active duty for training in July 1962.  He reported injuring his right ankle and lower back.  Subsequent service treatment records reflect recurrent complaints of low back pain.  The appellant was diagnosed with congenital spina bifida and a mild chronic lumbosacral strain.  

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  A defect considered by medical authorities to be of congenital origin must by its very nature have pre-existed a claimant's military service).  See VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303 (c), 3.306.  Spina bifida is a birth defect, 38 C.F.R. § 3.815(d)(1) (2016), and as such service connection may not granted for spina bifida.

According to the September 1964 separation examination, the Veteran's spine was marked as "normal."  Post-service medical records do show complaints of lumbar pain, but they do not show diagnoses of a lumbar disorder until more than 30 years later when in 1996 the appellant is again diagnosed with a lumbar strain.  At that time a history of a back injury while in the service was reported, as well as a post service history of slipping in a shower.  The appellant is currently diagnosed with degenerative disc disease, degenerative arthritis, and spinal stenosis of the lumbar region.  

The Veteran's complaints of low back pain are noted, and the Board finds that he is competent to report symptoms of back pain, as well as a history of the same.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  However, as a layperson untrained in the field of medicine, he is not competent to diagnose back disorders such as lumbar degenerative disc or joint disease, or spinal stenosis or offer an opinion as to etiology.

In a February 2008 VA examination report, the examiner diagnosed the Veteran with degenerative arthritis and degenerative disc disease of the lumbar spine.  Significantly, the examining orthopedist opined that it was more likely than not that the Veteran's back conditions were related to naturally occurring arthritis than his in-service strain.

In a November 2010 VA examination report, the examiner diagnosed the Veteran with a chronic lumbosacral strain.  Upon review of an October 2009 X-ray, the examiner found normal sacroiliac joints, normal disc spaces, normal lumbar spine, and no spondylolisthesis present.  The examiner opined that it was more likely than not that the Veteran's back condition was related to his congenital spinal bifida than his in-service lumbar pain and strains.  The examiner further opined that the Veteran's current problems were more likely than not related to normal age progression.  

The Board acknowledges that the record contains two statements from private physicians opining that the Veteran's back condition is related to his military service.  In an April 2009 statement, a private physician opined that it was as likely as not that the Veteran's pain in the lumbar region was related to his in-service injury.  In a March 2010 statement, a private chiropractor opined that the Veteran's chronic lumbar back pain was a direct result of his in-service injury.  Neither statement provided reasons or bases supporting either of the  conclusions.  

The February 2008 and November 2010 VA examinations do not address the Veteran's spinal stenosis, however, another VA examination is not warranted at this time.  There are four factors in determining whether a VA examination is warranted: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain disease manifesting during an applicable presumption period; (3) an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(3).  

In this case, the Veteran has not presented competent evidence indicating that his spinal stenosis is associated with his service.  Even if the Veteran had presented such evidence, an examination would still not be warranted since a June 2004 private medical record stating that the Veteran had possible spinal stenosis was part of the record when the February 2008 and November 2010 examiners made their opinions.  Further, the Board finds there is competent evidence of record to make a decision on the claim.  

The Board finds that the probative value of the private physicians' statements in April 2009 and March 2010 are outweighed by the VA examiners' conclusions in February 2008 and November 2009.  The private physicians' statement did not provide reasons or bases explaining the opinions expressed, while the VA examinations did so.   

On review, the evidence shows that the Veteran's back condition is not related to his military service or events therein.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt does not apply.  See 38 C.F.R. § 3.102. 

Should the Veteran be able to secure well-reasoned medical opinion evidence showing that it is at least as likely as not that his current lumbar disorders are related to service he should submit that evidence to the RO.  That evidence would be reviewed to see whether it is sufficient to reopen the claim and ultimately whether it is sufficient to allow the claim.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014).  At this time, however, the preponderance of the most probative evidence points to the conclusion that his current back disorders are due to the natural aging process, and not to service.  As such, the claim must be denied.


ORDER

Entitlement to service connection for a back disability is denied.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


